Citation Nr: 1451657	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


REMAND

The Veteran had active service from June 1978 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In August 2014, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The Board has received additional medical evidence dated in May 2012, which included an operative report regarding a low back disability.  This evidence has not been reviewed by the agency of original jurisdiction, and the Veteran has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the case for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  While the Board could attempt to solicit a waiver from the Veteran in accordance with Chairman's Memorandum No. 01-05-09 (May 25, 2005), as the additional evidence triggers VA's duty to assist the Veteran in obtaining additional evidence, a remand is necessary in any case.

The Veteran asserts that he has a low back disability that is a result of his period of active military service.  He has described that the rigors of his active service, including playing football, repelling from helicopters, and carrying heavy cable (greater than 50 pounds) as a wireman.  He claims that this activities resulted in a low back disability that has continued since active service.  He has also asserted, in the alternative, that he had pre-existing scoliosis that was discovered (but not annotated) at entrance into service, that was aggravated by service. 

The Veteran underwent VA examinations in January 2010 and January 2014 after which each examiner concluded that his current low back disability was not related to his period of active service.  In each case, however, the VA examiner concluded that low back symptoms noted in the service treatment records had resolved prior to separation, and that there had been no evidence of a chronic or ongoing condition since service.  In providing the opinions, the examiners did not acknowledge and discuss the Veteran's competent reports as to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Additionally, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.  Neither VA examiner provided an opinion as to whether the Veteran had pre-existing scoliosis that was aggravated by service. 

As this information must be addressed, the Board finds that an additional VA examination of the Veteran is required prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain all VA treatment/evaluation records pertaining to the Veteran's claimed low back disability.

2.  The agency of original jurisdiction should thereafter schedule the appellant for a VA examination with a physician in order to determine the precise nature and etiology of his asserted low back disorder.  The claims file and a copy of this remand must be reviewed by the examiner.  All appropriate tests and studies shall be conducted.

(a) If a low back disorder is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into active service (reference is made to October 1984 service treatment records indicating scoliosis). 

(b)  If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing low back disorder did not undergo a worsening during service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify any such evidence with specificity.

If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed low back disorder had its onset during the Veteran's period of active service (to specifically include the incidents of back symptoms noted in service treatment records dated in February 1979, August 1980, October 1984, and January 1986)?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's history should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction should then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

